JONES, Circuit Judge.
Plaintiff WMA Securities, Inc. (‘WMAS”) appeals the district court’s judgment for defendants Dean Wynn, Margaret Wynn, and Quentin Fields, confirming a 1999 arbitration award. The district court denied WMAS’ Motion to Vacate Arbitration Award (regarding award of attorney fees), denied WMAS’ Motion to Confirm Award (regarding arbitrator’s directive that defendant Fields return securities to WMAS), and granted the defendants’ Motion to Confirm Award. For the following reasons, we affirm the district court’s judgment.
I. BACKGROUND
WMAS is a Georgia-based securities broker and a member of the National Association of Securities Dealers (“NASD”). WMAS employs registered agents who provide investment advice and brokerage services to WMAS customers. This dispute involves the defendants’ investment losses from their professional relationships with former WMAS agent Scott Rothfuss (“Rothfuss”).
Rothfuss was a registered representative of WMAS from September 1995 to May 1997. During this period, Rothfuss recommended to the defendants that they purchase First Lenders Indemnity Corporation (“FLIC”) securities and the defendants agreed. On April 2, 1996, Rothfuss purchased an FLIC promissory note on Fields’ behalf in the amount of $60,000. On April 29, 1996, Rothfuss bought an FLIC promissory note on the Wynns’ behalf in the amount of $26,831.75. Finally, on May 2,1996, Rothfuss purchased another FLIC note on Dean Wynn’s behalf in the amount of $141,516.02.
These purchases were not favorable for the Wynns and Fields. In May 1997, FLIC filed for bankruptcy. These proceedings caused the Wynns and Fields to lose 100 percent of their investment. On January 28, 1998, defendants filed an arbitration claim against WMAS with the NASD in an effort to recover their losses. Defendants alleged that: (i) WMAS failed *728to supervise its registered representative, Rothfuss; and, (ii) through Rothfuss, WMAS sold them fraudulent, unregistered FLIC promissory notes based on misstatements and omissions of material facts. According to defendants, they invested in FLIC on Rothfuss’ recommendation, but he never indicated that FLIC was not an approved WMAS product or that WMAS had restricted his license to sell securities in any way.
In a March 1999 arbitration award to defendants, NASD arbitrators denied WMAS’ Motion to Dismiss on jurisdictional grounds and required WMAS to pay $199,000 to the Wynns as compensatory damages, $65,000 to Fields as compensatory damages, and $80,000 to the Wynns and Fields as attorneys’ fees and costs. On June 8, 1999, the NASD arbitrators wrote a letter (“the June 1999 letter”) to WMAS in which the NASD ordered the following change to their award:
It was the opinion of the arbitration panel that its decision was final. However, this matter is being submitted to the arbitration panel post-hearing for clarification. [I]t is the unanimous decision of the panel that its award be based on the claimants’ recission [sic] claim. Regardless of value, the securities shall be returned to [WMAS].
J.A. at 213.
On December 30, 1999, WMAS filed suit in the United States District Court for the Southern District of Ohio, seeking to vacate the NASD arbitration award. After the NASD arbitrators stated in the June 1999 letter that defendants should return the FLIC securities to WMAS, WMAS amended its Complaint to demand that Fields return the promissory notes. Subsequently, WMAS moved to confirm, as a separate award, the arbitrators’ June 1999 letter to force the return of the securities, and also to vacate the award of attorneys’ fees. In turn, defendants moved to confirm the arbitration award.
The motions were designated to Magistrate Judge Timothy Hogan. In his February 22, 2000 Report and Recommendation, the Magistrate recommended the denial of both WMAS’ Motion to Confirm the arbitrators’ June 1999 letter and its Motion to Vacate the award of legal fees. In his February 28, 2000 Report and Recommendation, the Magistrate recommended granting the defendants’ Motion to Confirm the Arbitration Award. On June 7, 2000, the district court entered judgment in accordance with the Magistrate’s recommendations. WMAS now challenges the NASD’s jurisdiction over this dispute, and requests that the arbitration panel’s order that the securities be returned be confirmed and that the award of attorney fees be vacated.
II. ANALYSIS
A. Standards of Review
The initial issue focuses on whether the district court properly determined that the claims against WMAS were subject to arbitration. We review de novo a district court’s determination that a dispute is arbitrable. EEOC v. Frank’s Nursery & Crafts, Inc., 177 F.3d 448, 454 (6th Cir. 1999). To the extent to which the remaining issues deal with an arbitration award, we review such awards only for manifest disregard of the law. Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Jaros, 70 F.3d 418, 421 (6th Cir.1995).
B. Jurisdiction
The first issue on appeal concerns whether the current dispute is subject to arbitration, thus granting jurisdiction to the arbitration panel. The district court judge adopted the Magistrate’s finding that the dispute was arbitrable because the *729Wynns were customers under NASD Rule 10301. WMAS disagrees with the classification of the Wynns as “customers.” "WMAS asserts that it was not aware of the transactions that were made through other broker-dealers such that a customer relationship with WMAS was ever established. Moreover, it asserts that none of the investors had written contracts with WMAS requiring that disputes be arbitrated with the NASD. Thus, WMAS contends, as the Wynns were not customers of WMAS, the NASD did not have jurisdiction over this dispute.
We agree with the district court’s finding that the arbitration panel had jurisdiction. NASD Rule 10301 states in pertinent part:
Any dispute, claim or controversy ... between a customer and a member and/or associated person arising in connection with the business of such member or in connection with the activities of such associated persons shall be arbitrated under this Code ... upon the demand of the customer.
NASD Rule 10301(a). Recently, in a case virtually identical to this one, this court specifically held that persons who discuss investment possibilities with a registered representative of a NASD member but do not open accounts with the NASD member are “customers” under NASD Rule 10301(a). Vestax Securities Corporation v. McWood, 280 F.3d 1078 (6th Cir.2002). In so holding, we determined that the fact that an investor never established an account with the brokerage firm or purchased securities through the brokerage firm was irrelevant to the issue of whether or not the investors were customers under Rule 10301(a). Id. at 1082. We found the investors were indeed customers because they established accounts with the firm’s associated persons and the investors purchased securities based upon the agents’ recommendations. Id. at 1082; see Oppenheimer v. Neidhardt, 56 F.3d 352, 357 (2d Cir.1995) (where investors turn over funds to the firm’s agent, they have a sufficient customer relationship with the firm).
We believe that the Wynns were indeed “customers” of WMAS under NASD Rule 10301(a). As a registered representative of WMAS, Rothfuss was an “associated person” under the rule. By receiving the advice of Rothfuss and making securities purchases through him, the Wynns conducted business with an associated person of WMAS, and thus became customers of WMAS under the rule. As such, the district court’s holding that this dispute was arbitrable was proper and the NASD panel had jurisdiction.
C. Return of Securities
Next, we address WMAS’ request for return of the securities. This request requires us to first consider the extent to which an arbitration panel may clarify its final awards. The doctrine of functus officio prevents arbitrators from revisiting a final award after the final award has been issued. Legion Ins. Co. v. VCW, Inc., 198 F.3d 718, 719 (8th Cir.1999) The functus officio doctrine is valid in this Circuit. See Green v. Ameritech Corp., 200 F.3d 967, 976 (6th Cir.2000). Under a narrow exception to the functus officio doctrine, arbitrators may clarify a seemingly complete award when such an award leaves doubts about whether the submitted issues have been fully executed. Id. at 977.
The district court properly rejected the application of this narrow clarification exception. The district court determined that the arbitration panel’s award did not leave open a submitted issue for adjudication and did not create an ambiguity. Rather, the district court found that the award expressly stated compensatory damages, fees and costs to which the claimants are entitled and did not provide *730for any additional relief. Although the arbitrators characterized WMAS’ motion as one of clarification, WMAS’ request was actually not a motion to clarify, but instead a motion to amend or correct an error of law. The district court concluded that it was clear from WMAS’ motion to amend that WMAS was not seeking clarification of the award but sought relief in addition to that provided in the award. Therefore, the securities should not be returned to WMAS because WMAS had not previously requested their return, nor was the return included in the final award.
D. Attorneys’ fees
Lastly, we address the arbitration panel’s authority to grant attorneys’ fees. The NASD panel’s authority to award attorneys’ fees falls within the scope of its broad power to fashion remedies. This Court has found the “American Rule,” which generally allows the award of attorneys’ fees only when the statute or governing contract permits, inapplicable to arbitration proceedings. See Tennessee Dep’t of Human Serv. v. U.S. Dep’t of Educ., 979 F.2d 1162, 1169 (6th Cir.1992) (“The ‘American Rule’ applies to the awarding of attorneys’ fees to parties that have litigated their cause in the federal courts and, therefore, does not apply to ... the awarding of attorneys’ fees incurred during the arbitration process.”). In this arbitration, both parties requested attorneys’ fees. Thus, the panel was conferred with the authority to include such fees as part of any award. Under the Federal Arbitration Act (“FAA”), 9 U.S.C. § 10, judicial review of arbitration awards is limited. An arbitration award may only be vacated if it was made in manifest disregard of the law. Merrill Lynch. 70 F.3d at 421 (6th Cir.1995). WMAS has produced no evidence that the panel’s award of attorneys’ fees was made in manifest disregard of the law. Thus, the award should not be vacated.
III. CONCLUSION
Therefore, we affirm the district court’s decision in all respects.